DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, Lines 3-4 recites the limitation “vehicle information received from an OBD2”.
It is unclear what the acronym OBD2 refers to.
The Specification discloses, in Page 11, Lines 2-4, the term OBD2 is On Board Diagnostics device configured to diagnose the condition of a vehicle.
For purpose of examination Claim 5, Line 4 is interpreted as reciting: vehicle information received from an on board diagnostics device.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10-12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michalakis et al. (2019/0304306).
Claim 1: Michalakis teaches a method for reporting, by an application server (Par.68), an electric vehicle charging space in a parking lot through an application (Abstract), the method comprising: executing the application (Abstract); receiving, from a parking lot server, a drawing (map) of a parking lot which the electric vehicle enters (Par.57-58); checking whether a charger is in use in each charging space in the parking lot through the parking lot server (Par.53 and 57); identifying available charging spaces by checking whether a vehicle is present in charging spaces having an available 
Claim 8: Michalakis teaches the limitations of claim 1 as disclosed above. Michalakis teaches further comprising: visually displaying information on the charging spaces in the parking lot through the application (Par.53) (Fig.24).   
Claim 10: Michalakis teaches the limitations of claim 1 as disclosed above. Michalakis teaches the receiving of the drawing (map) comprises:Page 3 of 6Application No. 17/049,003Preliminary Amendment Attorney Docket Number M2523.10406US01receiving the drawing (map) of the parking lot when the application server receives a vehicle entry signal according to reception of a wireless signal at an entrance of the parking lot (Abstract) (Par.58).  
Claim 11: Michalakis teaches server for reporting an electric vehicle charging space in a parking lot, the server (Par.68) comprising: a controller (processor) configured to execute an application (Abstract) and to display, through the application, information on a travel path (route) to a space selected through a selector (computer) (Par.63 and 68, The functions and processes are implemented by a computer.); a communicator configured to receive, from a parking lot server, a drawing (map) of a parking lot which the electric vehicle enters (Par.57-58) (Fig.24); a checker configured to check whether a charger is in use in each charging space in the parking lot through the parking lot server and to identify available charging spaces by checking whether a vehicle is present in charging spaces having an available charger (Par.40 and 56); and the selector configured to select one of the available charging spaces identified through the checker (Par.58 and 62).  
Claim 12: Michalakis teaches the limitations of claim 1 as disclosed above. Michalakis teaches a program for reporting an electric vehicle charging space in a parking lot, the program being combined with a computer as hardware and stored in a medium to execute the method (Abstract).  
Claim 19: Michalakis teaches the limitations of claim 8 as disclosed above. Michalakis teaches a program for reporting an electric vehicle charging space in a parking lot, the program being combined with a computer as hardware and stored in a medium to execute the method (Abstract).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Michalakis et al. (2019/0304306) as applied to claim 1 above, and further in view of Smullin et al. (2014/0089016).
Claim 2: Michalakis teaches the limitations of claim 1 as disclosed above. Michalakis teaches the identifying of the available charging spaces comprises: checking whether the vehicle is present in the charging spaces having the available charger based on information received from a sensor (Par.40 and 56).
Michalakis does not explicitly teach the sensor is an ultrasonic sensor, a geomagnetic sensor, or a CCTV installed in the parking lot.  
Smullin teaches checking whether a vehicle (11) is present in a charging space (33) on information from an ultrasonic sensor (49) (Par.52) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Smullin in the system of Michalakis to have had the expected result of accurately determining whether a parking space is currently occupied by a vehicle (Par.52).
Claim 13: Michalakis teaches the limitations of claim 2 as disclosed above. Michalakis teaches a program for reporting an electric vehicle charging space in a parking lot, the program being combined with a computer as hardware and stored in a medium to execute the method (Abstract).  

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Michalakis et al. (2019/0304306) as applied to claim 1 above, and further in view of Eramian et al. (2016/0189324).
Claim 3: Michalakis teaches the limitations of claim 1 as disclosed above. Michalakis does not explicitly teach the selecting comprises selecting a space at a 
Eramian teaches selecting a space at a shortest distance from a current location of an electric vehicle (204a) from among identified parking spaces (296c, 295d, 296g and 296i) (Par.70) (Fig.2A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Eramian in the system of Michalakis to have had parked immediately in situations where there is poor traffic flow in the parking lot (Par.70).
Claim 14: Michalakis and Eramian disclose the limitations of claim 3 as disclosed above. Michalakis teaches a program for reporting an electric vehicle charging space in a parking lot, the program being combined with a computer as hardware and stored in a medium to execute the method (Abstract).  

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michalakis et al. (2019/0304306) and Eramian et al. (2016/0189324) as applied to claim 3 above, and further in view of Acker, Jr. et al. (2014/0176348).
Claim 4: Michalakis and Eramian disclose the limitations of claim 3 as disclosed above. Michalakis does not explicitly teach the selecting comprises: when the parking lot which the electric vehicle enters is a parking lot set as a favorite, selecting a space a shortest distance from a preferred space from among the identified available charging spaces, wherein the preferred space is preset through the application.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Acker, Jr. in the system of Michalakis to have had allowed a user to set a parking space preference (Par.28-29) in a parking lot frequented by the user; and have had chosen a different space when the preferred space is occupied (Par.43).
Claim 15: Michalakis, Eramian and Acker, Jr. teach the limitations of claim 4 as disclosed above. Michalakis teaches a program for reporting an electric vehicle charging space in a parking lot, the program being combined with a computer as hardware and stored in a medium to execute the method (Abstract).  

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Michalakis et al. (2019/0304306) as applied to claim 1 above, and further in view of Li et al. (2018/0158150).
Claim 5: Michalakis teaches the limitations of claim 1 as disclosed above. Michalakis does not explicitly teach further comprising: a payment request step of providing an estimated charging time and charging fee for the electric vehicle to the application by checking vehicle information received from an on board diagnostics device (OBD2) provided in the electric vehicle and requesting payment, wherein the 
Li teaches a payment request step of providing an estimated charging time and charging fee for an electric vehicle to an application (Par.55) by checking vehicle information received from an on board diagnostics device (OBD2) provided in the electric vehicle (Par.53) and requesting payment, wherein the vehicle information comprises at least one of a vehicle type and a charging type (Par.41, Lines 41-60).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Li in the system of Michalakis to have had accurately compensated a host with a payment process that is compatible with different combinations of electric vehicle and electric vehicle charger (Par.50).
Claim 16: Michalakis and Li teach the limitations of claim 5 as disclosed above. Michalakis teaches a program for reporting an electric vehicle charging space in a parking lot, the program being combined with a computer as hardware and stored in a medium to execute the method (Abstract).  

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Michalakis et al. (2019/0304306) and Li et al. (2018/0158150) as applied to claim 5 above, and further in view of Zheng et al. (2018/0105051) and Zhao et al. (2016/0352113).
Claim 6: Michalakis and Li teach the limitations of claim 5 as disclosed above. Michalakis does not explicitly teach further comprising: receiving information on a real-time charging status of the electric vehicle from the parking lot server, displaying a 
Zheng teaches receiving information on a real-time charging status of an electric vehicle (104) from a parking lot server (108) (Par.34), displaying a current charging status through an application (Fig.2D), displaying a completion message when charging is completed (Par.45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Zheng in the system of Michalakis to have had updated a user of the charging status of their vehicle (Par.8).
Furthermore, Michalakis does not explicitly teach transmitting, when a charging stop button is clicked through the application, a charging stop signal to the parking lot server.  
Zhao teaches transmitting, when a charging stop button (248) is clicked through an application (Fig.9), a charging stop signal to a parking lot server (Par.67).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Zhao in the system of Michalakis to have had allowed the user to manually stop charging at any desired time (Par.67).
Claim 17: Michalakis, Li, Zheng and Zhao teach the limitations of claim 6 as disclosed above. Michalakis teaches a program for reporting an electric vehicle charging space in a parking lot, the program being combined with a computer as hardware and stored in a medium to execute the method (Abstract).  

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michalakis et al. (2019/0304306) and Li et al. (2018/0158150) as applied to claim 5 above, and further in view of Bogaard et al. (2012/0130891). 
Claim 7: Michalakis and Li teach the limitations of claim 5 as disclosed above. Michalakis does not explicitly teach further comprising: checking a payment approval received from the application and transmitting an activation request signal for the selected charging space to the parking lot server.  
Bogaard teaches checking a payment approval received from an application and transmitting an activation request signal for a selected charging space to a parking lot server (30) (Par.61).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Zhao in the system of Michalakis to have had activated the charging equipment only after payment is received (Par.61) thereby preventing unauthorized use of the charging equipment.
Claim 18: Michalakis, Li and Bogaard teach the limitations of Claim 7 as disclosed above. Michalakis teaches a program for reporting an electric vehicle charging space in a parking lot, the program being combined with a computer as hardware and stored in a medium to execute the method (Abstract).  

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michalakis et al. (2019/0304306) as applied to claim 1 above, and further in view of Baker, Sr. (2018/0089631).
Claim 9: Michalakis teaches the limitations of claim 1 as disclosed above. Michalakis does not explicitly teach wherein the executing comprises: executing the application when the application server receives at least one of a signal for termination of a navigation system operating in the electric vehicle, a vehicle entry signal according to reception of a wireless signal at an entrance of the parking lot, and a vehicle entry signal according to NFC tag recognition at the entrance of the parking lot.  
Baker, Sr. teaches executing an application when an application server receives a vehicle entry signal according to reception of a wireless signal at an entrance to a parking lot (Par.45) (Fig.1B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Baker, Sr. in the system of Michalakis to have had automatically established communication between a vehicle and a parking lot server (Par.45) in order to send/receive information about available spaces in the parking lot (Par.46).
Claim 20: Michalakis and Baker, Sr. teach the limitations of claim 9 as disclosed above. Michalakis teaches a program for reporting an electric vehicle charging space in a parking lot, the program being combined with a computer as hardware and stored in a medium to execute the method (Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859    

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859